DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Response to Amendment
	This office action is responsive to an amendment filed on 6/13/2022. As directed by the amendment, claims 70, 74-78, 80, and 84-89 were amended, claims 1-69 were cancelled and no new claims were added. Thus, claims 70-89 are presently pending in this application.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a gases source configured to supply a flow of inspiratory gases to the patient interface via the breathing circuit component” (claim 86, lines 11-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 70-86 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2004/0081784) in view of Stoks (2014/0202462) and Kaye (2014/0053939). 
Regarding claim 70, Smith discloses a breathing gas conduit (conduit of the disclosure, such as conduit 5 having the form of what is shown in figs. 7-8, having heater wires, see paragraphs 0045-10) for a respiratory apparatus (see paragraph 0086, the conduit is connected to humidified gases source) including: an inlet, an outlet (see figs. 5 and 8, and paragraph 0086, Smith discloses a conduit for being breathing limbs that is connected to a gas source  and patient, to move fluid to or from the patient, there would be an inlet and an outlet); an enclosing wall (wall 6 having ribbon 5, fig. 8, paragraphs 0060 and 0062) defining a gases passageway between the inlet and the outlet (see conduit in figs. 1-8 paragraph 0085), at least a region of the enclosing wall comprising a membrane (membrane is formed by ribbon 5, see fig. 8, paragraphs 0060 and 0062) that allows a passage of water vapour without substantially allowing a passage of liquid water or respiratory gases (see paragraph 0085), the membrane comprising a membrane wall thickness (see paragraphs 0054 and 0062, Smith discloses that the thickness of the ribbon can be less than 50 microns or greater than 15, for the rejection, less than 50 microns would include 40 or 45 microns, see claim 5, “thin film ribbon has a thickness of less than 50 microns”), and a bead (bead 8 shown in fig. 7 surrounding the heater wires 31, see paragraph 0086) helically wound around the enclosing wall, the bead comprising a bead pitch defined by the distance between the adjacent winds of the bead (see fig. 7, as shown, there is a distance between the beads), wherein the breathing gas conduit has a ratio of bead pitch to membrane wall thickness (see fig. 7, there is a certain distance between the beads and there is a thickness of less than approximately 50 microns, therefore, there would be a ratio), but fails to disclose that the ratio of bead pitch to membrane wall thickness is between 1:0080 to 1:0.0128. 
However, Stoks teaches a conduit having beads having a pitch of 4.8 mm and a range of 3.8-5.8 mm (see table 1A and paragraph 0082, bead formed by T-shape second elongate member 205, see figs. 2A and 2B, in table 1A, Stoks discloses 4.8 mm +/- 1 mm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead pitch of Smith to have the bead pitch of 4.8 mm as taught by Stoks for the purpose of providing a bead pitch that can accommodate infant and provide stability to the conduit. 
The modified Smith discloses a ratio between 1:0080 to 1:0.0128 (the ratio of 4.8:0.045 or 4.8:0.04, 4.8 mm from the bead pitch and the thickness of 40 or 45 microns would give the claimed ratio, also if the thickness was the preferred 35 mm, at the lower range of 3.8 mm thickness as taught by table 1A of Stoks, the ratio of 3.8:0.035 would be within the claimed range). The instant specification discloses a thickness between 35-45 microns, and since the modified Smith discloses the ratio as claimed and the thickness as disclosed (see less than 50 microns of Smith, Smith discloses in paragraph 0054 that the material is a polyester polymer), the ratio and thickness would reduce noise production relative to a hose that is made from a material and thickness that would be louder, or reduce noise production in the same manner as the applicant’s invention. 
Furthermore, if there is any doubt that it would be obvious to modify with Stoks.
Kaye teaches a flexible plastic hose having a ratio of bead pitch to membrane wall thickness is between 1:0080 to 1:0.0128 capable of reducing noise production (see fig. 4, paragraph 0075, Kaye discloses a pitch p of the reinforcing ribs is between 3 to 9mm, and discloses in paragraph 0078 and claim 22 that the thickness is 0.1-0.25 mm, which would have a ratio between 1:0080 to 1:0.0128, since a bead pitch of 8-9 mm with a thickness of 0.1mm would equate to a ratio of 1:0.011 to 1:0.0125, since Kaye discloses the ratio as claimed, the hose is capable of reducing noise production). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of bead pitch to thickness of Smith to be between 1:0.011 to 1:0.0125 as taught by Kaye for the purpose of providing a ratio of bead pitch to thickness that is capable of transporting respiratory gas to the patient. 
The modified Smith discloses the claimed ratio, therefore, would be capable of reducing noise production. 
However, if there is any doubt that it would be obvious to modify with Stoks or Kaye. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead pitch and thickness of Smith to have the ratio of bead pitch to membrane wall thickness being between 1:0080 to 1:0.0128, for the purpose of providing a workable bead pitch and wall thickness, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 71, the modified Smith discloses that the ratio of bead pitch to membrane thickness is between 1:0.0080 to 1:0.0118 (the ratio of 4.8:0.045 or 4.8:0.04, 4.8 mm from the bead pitch and the thickness of 40 or 45 microns would give the claimed ratio, see rejection in claim 70, also if the thickness was the preferred 35 mm, at the lower range of 3.8 mm thickness as taught by table 1A of Stoks, the ratio of 3.8:0.035 would be within the claimed range).
Regarding claim 72, the modified Smith discloses that the membrane wall thickness is at least 35 micrometers (see paragraphs 0054 and 0062 of Smith, Smith discloses that the thickness of the ribbon can be less than 50 microns or greater than 15, for the rejection, less than 50 microns would include 40 or 45 microns, see claim 5 of Smith, “thin film ribbon has a thickness of less than 50 microns”, 40 and 45 microns is “at least 35” micrometers). 
Regarding claim 73, the modified Smith discloses that the membrane wall thickness is between 35 micrometers and 40 micrometers (see paragraphs 0054 and 0062 of Smith, Smith discloses that the thickness of the ribbon can be less than 50 microns or greater than 15, for the rejection, less than 50 microns would include 39 microns, see claim 5 of Smith, “thin film ribbon has a thickness of less than 50 microns”, 39 microns is between 35-40 micrometers). 
Regarding claim 74, the modified Smith discloses that the breathing gas conduit is an expiratory gas conduit (see paragraph 0053 of Smith), alternatively, the breathing gas conduit is an inspiratory gas conduit (see paragraph 0086 of Smith). 
Regarding claim 75, the modified Smith discloses that the breathing gas conduit comprises a conduit connector (see paragraph 0084 of Smith, Smith discloses that the conduit can include a catheter mount or a wye connector, paragraph 0086 discloses corresponding connector). 
Regarding claim 76, the modified Smith discloses that the breathing gas conduit comprises at least one helically wound polymer strip, the at least one helically wound polymer strip comprising the membrane, wherein respective edges of adjacent turns of the at least one helically wound polymer strip are adjoining and bonded to form the enclosing wall (see polymer strip 5 which comprises a membrane that is permeable to water vapor and is a helically wound polymer strip, see paragraphs 0056-0058 of Smith, see figs. 7-8 of Smith). 
Regarding claim 77, the modified Smith discloses that the breathing gas circuit comprises a lateral reinforcement improves the crush resistance of the breathing gas conduit (see fig. 7 of Smith, the lateral reinforcement would be the top portion of 5 that goes over the bead, due to its domed shape and surrounding the bead, it would be a lateral reinforcement and help improve gas conduit from crushing).
Regarding claim 78, the modified Smith discloses that the bead provides lateral reinforcement between each turn of at least one helical wound polymer strip (see paragraphs 0083 and 0056-0058 of Smith, the bead 8 would provide lateral reinforcement and prevent the breathing gas conduit from crushing). 
Regarding claim 79, the modified Smith discloses that the bead pitch is between 3.5 to 5.5 millimeters (see modification with Stoks and rejection of claim 70, the bead pitch is 4.8 mm with +/- 1).
Regarding claim 80, the modified Smith discloses that the breathing gas conduit comprising an inner diameter of 19 mm (see paragraph 0061 of Smith), but fails to disclose an inner diameter of 10-15 mm.
However, Stoks teaches a breathing conduit for an infant comprising an inner diameter of 11 mm which is between 10 to 15 mm (see table 1A and paragraph 0082 of Stoks, see lumen diameter of 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter of the modified Smith to be diameter of 11 mm as taught by Stoks for the purpose of providing an inner diameter for a conduit that can be used to accommodate an infant. 
Regarding claim 81, the modified Smith discloses that the enclosing wall (wall formed by membrane of ribbon 5 of Smith) is entirely formed by the membrane (see figs. 7 and 8 and paragraphs 0060-0062, 0065 and 0072 of Smith).
Regarding claim 82, the modified Smith discloses a breathing gas conduit that is structured to resist crushing and comprises a polymer at a particular thickness and beads that are attached together, therefore, it would be able to resist extension forces up to approximately 30 Newton in the longitudinal direction to a certain degree without permanent deformation, furthermore, the modified Smith discloses in paragraph 0078 of Smith that the conduit resist deformation and stretching. Wherein the term “up to approximately 30” is interpreted as infinitely small for example 0.0000000001 up to approximately 30 Newton. 
However, if there is any doubt that the modified Smith conduit is capable of such forces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit thickness to be able to resist extension forces up to approximately 30 newton in the longitudinal direction, in order to make the conduit stronger, and since it has been held that discovering an optimum value or workable value involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 83, the modified Smith discloses a breathing gas conduit that is structured to resist crushing and comprises a polymer at a particular thickness and beads that are attached together, therefore, it would be able to resist extension forces up to approximately 15 Newton in the lateral direction to a certain degree without permanent deformation to the breathing circuit component, furthermore, the modified Smith discloses in paragraph 0078 of Smith that the conduit resist deformation and stretching. Wherein the term “up to approximately 15” is interpreted as infinitely small for example 0.0000000001 up to approximately 15 Newton, therefore, it would be resistant to an applied force up to approximately 15 N without breaking.
However, if there is any doubt that the modified Smith conduit is capable of such forces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit thickness to be able to resist extension forces up to approximately 15 newton in the lateral direction, in order to make the conduit stronger, and since it has been held that discovering an optimum value or workable value involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 84, Smith discloses a breathing circuit assembly (see paragraph 0086, Smith discloses that such conduit can be used as a breathing limbs and can be connected to a humidified gases source, and in paragraph 0084 of Smith, the circuit can be connected to a nasal mask or endotracheal tube), including a patient interface (see paragraph 0084, Smith discloses nasal mask or endotracheal), breathing circuit component (conduit of the disclosure, such as conduit 5 having the form of what is shown in figs. 7-8, having heater wires, see paragraphs 0045-10) including: an inlet, an outlet (see figs. 5 and 8, and paragraph 0086, Smith discloses a conduit for being an inspiratory limb or expiratory limb that is connected to a gas source to move humidified fluid to the patient, there would be an inlet and an outlet); an enclosing wall (wall 6 having ribbon 5, fig. 8, paragraphs 0060 and 0062) defining a gases passageway between the inlet and the outlet (see conduit in figs. 1-8 paragraph 0085), at least a region of the enclosing wall comprising a membrane (membrane is formed by 5, see fig. 8, paragraphs 0060 and 0062) that allows a passage of water vapour without substantially allowing a passage of liquid water or respiratory gases (see paragraph 0085), the membrane comprising a membrane wall thickness (see paragraphs 0054 and 0062, Smith discloses that the thickness of the ribbon can be less than 50 microns or greater than 15, for the rejection, less than 50 microns would include 40 or 45 microns, see claim 5, “thin film ribbon has a thickness of less than 50 microns”), and a bead (bead 8 shown in fig. 7 surrounding the heater wires 31, see paragraph 0086) helically wound around the enclosing wall, the bead having a bead pitch defined by the distance between the adjacent winds of the bead (see fig. 7, as shown, there is a distance between the beads), wherein the breathing gas conduit has a ratio of bead pitch to membrane wall thickness (see fig. 7, there is a certain distance between the beads and there is a thickness of less than approximately 50 microns, therefore, there would be a ratio), but fails to disclose that the ratio of bead pitch to membrane wall thickness is between 1:0080 to 1:0.0128. 
However, Stoks teaches a conduit having beads having a pitch of 4.8 mm and a range of 3.8-5.8 mm (see table 1A and paragraph 0082, bead formed by T-shape second elongate member 205, see figs. 2A and 2B, in table 1A, Stoks discloses 4.8 mm +/- 1 mm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead pitch of Smith to have the bead pitch of 4.8 mm as taught by Stoks for the purpose of providing a bead pitch that can accommodate infant and provide stability to the conduit. 
The modified Smith discloses a ratio between 1:0080 to 1:0.0128 (the ratio of 4.8:0.045 or 4.8:0.04, 4.8 mm from the bead pitch and the thickness of 40 or 45 microns would give the claimed ratio, also if the thickness was the preferred 35 mm, at the lower range of 3.8 mm thickness as taught by table 1A of Stoks, the ratio of 3.8:0.035 would be within the claimed range). Since the modified Smith disclosed all the structures as claimed including a thickness and ratio, the membrane wall thickness would reduce noise produced by the movement of the breathing gas conduit when in use relative to a wall thickness that is less than the wall thickness of the modified Smith. The instant specification discloses a thickness between 35-45 microns, and since the modified Smith discloses the ratio as claimed and the thickness as disclosed (see less than 50 microns of Smith, Smith discloses in paragraph 0054 that the material is a polyester polymer), the ratio and thickness would reduce noise produced by the movement of the breathing gas conduit relative to a hose that is made from a material and thickness that would be louder, or reduce noise production in the same manner as the applicant’s invention. 
Furthermore, if there is any doubt that it would be obvious to modify with Stoks.
Kaye teaches a flexible plastic hose having a ratio of bead pitch to membrane wall thickness is between 1:0080 to 1:0.0128 capable of reducing noise production from movement of the hose (see fig. 4, paragraph 0075, Kaye discloses a pitch p of the reinforcing ribs is between 3 to 9 mm, and discloses in paragraph 0078 and claim 22 that the thickness is 0.1-0.25 mm, which would have a ratio between 1:0080 to 1:0.0128, since a bead pitch of 8-9 mm with a thickness of 0.1mm would equate to a ratio of 1:0.011 to 1:0.0125, since Kaye discloses the ratio as claimed, the hose is capable of reducing noise production from movement of the hose). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of bead pitch to thickness of Smith to be between 1:0.011 to 1:0.0125 as taught by Kaye for the purpose of providing a ratio of bead pitch to thickness that is capable of transporting respiratory gas to the patient. 
The modified Smith discloses the claimed ratio, and a thickness as disclosed by the applicant, therefore, would be capable of reducing noise produced by the movement of the breathing gas conduit. 
However, if there is any doubt that it would be obvious to modify with Stoks or Kaye. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead pitch and thickness of the modified Smith to have the ratio of bead pitch to membrane wall thickness being between 1:0080 to 1:0.0128, for the purpose of providing a workable bead pitch and wall thickness, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 85, the modified Smith discloses that the patient interface is an endotracheal tube (see paragraph 0084 of Smith). 
Regarding claim 86, the modified Smith discloses a gases source configured to supply a flow of inspiratory gases to the patient interface via the breathing circuit component (see paragraph 0086 of Smith, Smith discloses a humidified gases source for supplying gas through the conduit of the invention and discloses in paragraph 0084 of Smith that the interface can be a nasal mask or endotracheal tube). 
Claims 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over Assi (WO 2014/182179) in view Smith (2004/0081784) and Stoks (2014/0202462). 
Regarding claim 87, Assi discloses a respiratory apparatus (entire apparatus in fig. 1) including: a gas source (50, fig. 1), an inspiratory gas conduit (300, fig. 1), a breathing gas conduit (30, fig. 1) comprising an inlet and an outlet and an enclosing wall (see fig. 1, there would be an enclosing wall, the inlet is connected to the humidifier 40 and the outlet is connected to conduit 300, see page 16, last paragraph and page 16, paragraph 1), a patient interface (110, 111, 112, see fig. 1 with figs. 2A and 2B), a section of a gas conduit (section of gas conduit 120, figs. 2A and 2B) configured to be positioned between the inspiratory gas conduit and the patient interface (see figs. 2A and 2B, see pages 16-17), but fails to disclose that the breathing gas conduit including an enclosing wall defining a gases passageway between the inlet and the outlet, at least a region of the enclosing wall comprising a membrane that allows a passage of water vapour without substantially allowing a passage of liquid water or respiratory gases, the membrane having a membrane wall thickness, and a bead helically wound around the enclosing wall, the bead having a bead pitch defined by the distance between adjacent winds of the bead wherein the breathing gas conduit has a ratio of bead pitch to membrane wall thickness between 1:0.0080 and 1:0.0128. 
 However, Smith teaches a breathing gas conduit (conduit of the disclosure, such as conduit 5 having the form of what is shown in figs. 7-8, having heater wires, see paragraphs 0045-10) for a respiratory apparatus (see paragraph 0086, the conduit is connected to humidified gases source) comprising: an inlet, an outlet (see figs. 5 and 8, and paragraph 0086, Smith discloses a conduit for being an inspiratory limb or expiratory limb that is connected to a gas source to move humidified fluid to the patient, there would be an inlet and an outlet); an enclosing wall (wall 6 having ribbon 5, fig. 8, paragraphs 0060 and 0062) defining a gases passageway between the inlet and the outlet (see conduit in figs. 1-8 paragraph 0085), at least a region of the enclosing wall comprising a membrane (membrane is formed by 5, see fig. 8, paragraphs 0060 and 0062) that allows a passage of water vapour without substantially allowing a passage of liquid water or respiratory gases (see paragraph 0085), the membrane comprising a membrane wall thickness (see paragraphs 0054 and 0062, Smith discloses that the thickness of the ribbon can be less than 50 microns or greater than 15, for the rejection, less than 50 microns would include 40 or 45 microns, see claim 5, “thin film ribbon has a thickness of less than 50 microns”), and a bead (bead 8 shown in fig. 7 surrounding the heater wires 31, see paragraph 0086) helically wound around the enclosing wall, the bead having a bead pitch defined by the distance between the adjacent winds of the bead (see fig. 7, as shown, there is a distance between the beads), wherein the breathing gas conduit has a ratio of bead pitch to membrane wall thickness (see fig. 7, there is a certain distance between the beads and there is a thickness of less than approximately 50 microns, therefore, there would be a ratio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing gas conduit of Assi to be the breathing gas conduit as taught by Smith for the purpose of providing comfort to the patient by providing a breathing conduit that is breathable so as to control the level of humidity within the conduit while still being able to heat the gases being provided to the patient to a desirable temperature. 
The modified Assi fails to disclose that the ratio of bead pitch to membrane wall thickness is between 1:0080 to 1:0.0128.
However, Stoks teaches a conduit having beads having a pitch of 4.8 mm and a range of 3.8-5.8 mm (see table 1A and paragraph 0082, bead formed by T-shape second elongate member 205, see figs. 2A and 2B, in table 1A, Stoks discloses 4.8 mm +/- 1 mm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead pitch of the modified Assi to have the bead pitch of 4.8 mm as taught by Stoks for the purpose of providing a bead pitch that can accommodate infant and provide stability to the conduit. 
The modified Assi discloses a ratio between 1:0080 to 1:0.0128 (the ratio of 4.8:0.045 or 4.8:0.04, 4.8 mm from the bead pitch and the thickness of 40 or 45 microns would give the claimed ratio, also if the thickness was the preferred 35 mm, at the lower range of 3.8 mm thickness as taught by table 1A of Stoks, the ratio of 3.8:0.035 would be within the claimed range). Since the modified Assi disclosed all the structures as claimed including a thickness and ratio, the membrane wall thickness would reduce noise produced by the movement of the breathing gas conduit relative to a wall thickness that is less than the wall thickness of the modified Assi. The instant specification discloses a thickness between 35-45 microns, and since the modified Assi discloses the ratio as claimed and the thickness as disclosed (see less than 50 microns of Smith, Smith discloses in paragraph 0054 that the material is a polyester polymer), the ratio and thickness would reduce noise produced by the movement of the breathing gas conduit relative to a hose that is made from a material and thickness that would be louder, or reduce noise production in the same manner as the applicant’s invention. 
Furthermore, if there is any doubt that it would be obvious to modify with Stoks.
Kaye teaches a flexible plastic hose having a ratio of bead pitch to membrane wall thickness is between 1:0080 to 1:0.0128 capable of reducing noise production from movement of the hose (see fig. 4, paragraph 0075, Kaye discloses a pitch p of the reinforcing ribs is between 3 to 9mm, and discloses in paragraph 0078 and claim 22 that the thickness is 0.1-0.25 mm, which would have a ratio between 1:0080 to 1:0.0128, since a bead pitch of 8-9 mm with a thickness of 0.1mm would equate to a ratio of 1:0.011 to 1:0.0125, since Kaye discloses the ratio as claimed, the hose is capable of reducing noise production from movement of the hose). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of bead pitch to thickness of the modified Assi to be between 1:0.011 to 1:0.0125 as taught by Kaye for the purpose of providing a ratio of bead pitch to thickness that is capable of transporting respiratory gas to the patient. 
The modified Assi discloses the claimed ratio, and a thickness as disclosed by the applicant, therefore, would be capable of reducing noise produced by the movement of the breathing gas conduit. 
However, if there is any doubt that it would be obvious to modify with Stoks or Kaye. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead pitch and thickness of the modified Assi to have the ratio of bead pitch to membrane wall thickness being between 1:0080 to 1:0.0128, for the purpose of providing a workable bead pitch and wall thickness, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 88, the modified Assi discloses that the patient interface (110, 111, 112 of Assi, fig. 2A) is a nasal cannula having prongs for insertion into the patient’s nares (see fig. 2A and fig. 1 of Assi, see page 16, third paragraph of Assi). 
Regarding claim 89, the modified Assi discloses that the breathing gas conduit comprises an inner diameter of 19 mm (see paragraph 0061 of Smith), but fails to disclose an inner diameter of 10-15 mm.
However, Stoks teaches a breathing conduit for an infant comprising an inner diameter of 11 mm which is between 10 to 15 mm (see table 1A and paragraph 0082 of Stoks, see lumen diameter of 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter of the modified Assi to be diameter of 11 mm as taught by Stoks for the purpose of providing an inner diameter for a conduit that can be used to accommodate an infant. 

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
The applicant on page 9, lines 23-28 and page 10, lines 1-29 of the remarks argues that the applicant disagreed with the office action’s interpretation under 112(f) for the limitation “a gases source configured to supply of flow of inspiratory gases to the patient interface via the breathing circuit component” (claim 86), because the term “source” is not a generic place holder, because a generic placeholder is a nonce term or a non-structural term having no specific structural meaning” and further cited examples of generic placeholders in MPEP. However, the argument is not persuasive because the term “source” is a generic placeholder which is a nonce term or a non-structural term having no specific structural meaning within the respiratory art. A fan can be a source, the atmosphere can be a source, an oxygen tank can be a source…etc. The term “source” does not convey any specific structures within the art, therefore, the term “source” is a generic placeholder with no specific structural meaning. Suggest to change the term “a gases source” to --a ventilator--. Therefore, the claim interpretation under 112(f) is maintained. 
The applicant on page 11, lines 4-28 and page 12, lines 1-20 of the remarks argues that even if the term “source” is a generic placeholder, each of the claim limitations identified by the Office Action recite sufficient structure to inform one of ordinary skill in the art the structure required to perform the claimed function. The applicant further argues that the term does not invoke 112(f) because the specification provides extensive description sufficient to inform one of ordinary skill in the art that the term “gases source” describes a particular structures. However, the argument is not persuasive because claim 86 claims “a gases source configured to supply a flow of inspiratory gases to the patient interface via the breathing circuit component” (claim 86, lines 10-11) without being modified by sufficient structure within the claim, therefore, the third prong or prong C is met. Furthermore, even though the specification discloses sufficient structure, the corresponding structures within the specification is irrelevant for the third prong or prong C, since the sufficient structures must be in the claim, having sufficient structures within the specification would satisfy 112(a) and 112(b) requirements for limitations that do invoke 112(f). Therefore, the claim interpretation still stands.
The applicant on page 13, lines 6-12, page 15, lines 10-14, and page 17, lines 8-15 of the remarks argues that the applicant disagreed with the premise that one of skill in the art at the time of the invention seeking to improve a membrane-based breathing gas conduit such as those taught by Smith would look to the teachings of a composite conduit such as the conduits disclosed by Stoks. The two types of conduit have distinctly different structures; Smith teaches a spirally wound membrane with overlapping edges joined by a welding bead while Stoks teaches a hollow tubular member that is joined at its edges by an elongate member. The office action fails to articulate any basis for combining the teachings of these two distinct types of conduits. 
However, the argument is not persuasive because it is unclear as to how the differences in construction between the medical tube of Smith and Stoks would make it not obvious to combine. Smith discloses a medical tube having helical structural beads having a particular bead pitch, while Stoks discloses a medical tube having helical structural beads having a particular bead pitch, Stoks was merely relied upon for the bead pitch which is the distances between the beads. The hose from Smith has a bead pitch and a wall thickness, and the hose of Stoks has a bead pitch and wall thickness, upon seeing Stoks, one ordinary skill in the art would modify the bead pitch of Smith to have the bead pitch of 4.8 mm as taught by Stoks for the purpose of providing a bead pitch that can accommodate infant and provide stability to the conduit. Changing of dimensions such as thickness and bead pitch are known within the art and one having ordinary skill in the art could easily optimize or find a workable values, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). Therefore, the rejection still stands. 
	The applicant on page 14, lines 8-12 of the remarks argues that the “ratio of bead pitch to membrane wall thickness between 1:0.0080 to 1:0.0128” is a meaningful recitation that is more than an arbitrary element, and thus, must be given full patentable consideration by the office. Thus, the evidence is of record and is unrefuted at this time. Applicant submits these results demonstrate unexpected effects that refute any proposed prima facie case of obviousness of the claimed method. However, the argument is not persuasive because it appears that the applicant is claiming an unexpected effects/results, however, no evidence of unexpected results were provided. There is no evidence that the ratio as claimed would provide unexpected effects/results relative to ratios outside of the claimed range and relative to what the prior art discloses, see MPEP 716.02(b). Furthermore, it is well-known within the hose art that increasing thickness would reduce noise, see JP 2000107104, page 1, last paragraph “In particular, since weight reduction is preferable, it is common to reduce the thickness of the hose as much as possible, and the vibration of the bellows portion becomes more remarkable, therefore, the reduction in noise from the hose is an expected results due to changes in thicknesses. In order to eliminate the above-mentioned noise, it is conceivable to increase the thickness of the hose to enhance the shape-retaining performance of the hose”, therefore, reducing noise caused by a hose by modifying dimension such as thickness is not unexpected. Therefore, the rejection still stands. 
The arguments to the newly added claim limitations in claims 70-89 has been addressed in the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hadas (WO 2015/025318) is cited to show a hose having a thickness of 0.05 to 0.5 mm and a helical supporting structure having a coil step of 5 to 30 mm. 
Zucker (2011/0023987) is cited to show a breathing hose having a section that is permeable to gas and/or liquid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785